Citation Nr: 1227257	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  07-11 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for prostate cancer due to exposure to ionizing radiation.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The Veteran had active service from April 1945 to October 1946 and from September 1950 to October 1951.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2006 decision by the RO which denied, in part, the benefits sought on appeal.  The Board remanded the issue currently on appeal for additional development in October 2009 and July 2011.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim have been obtained by VA.  

2.  The preponderance of the competent evidence of record demonstrates that the Veteran's prostate cancer is not etiologically related to any incident of service, including radiation exposure.  

CONCLUSION OF LAW

The Veteran's prostate cancer was not incurred in or aggravated by service, nor may it be presumed to have been incurred as a result of radiation exposure.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.311 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claims, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5106, 5107, 5126; 38 C.F.R. § 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In this case, the notification obligation, the notification obligation was accomplished by way of letters from the RO to the Veteran dated in August 2005 and December 2005.  Additionally, a more detailed explanation of VA's duty to assist under the holdings in Dingess v. Nicholson, 19 Vet. App. 473 (2006) and Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), was sent to the Veteran and his representative in August 2006.  The claim was readjudicated and a supplemental statement of the case (SSOC) was promulgated, most recently in June 2012.  Thus, the Board finds that the notification requirements of the VCAA have been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

As to VA's duty to assist, the Board finds that, to the extent possible, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the Veteran's service treatment records (STRs) were apparently destroyed by fire at the National Personnel Records Center (NPRC) in 1973, and are not available for review.  The RO made several attempts to obtain the service records from various sources, but was unsuccessful, and concluded that any further attempts to obtain the records would be futile.  (See May 2006 Memorandum).  However, the Board notes that the Veteran's service separation examinations from each of his two periods of service are of record.  Additionally, the Veteran was examined by VA during the pendency of this appeal and was offered an opportunity to testify at a hearing, but declined.  

Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  

Considering the aforementioned, the Board concludes that the VA's actions constitute a "reasonably exhaustive search" of all available options.  See Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  VA has satisfied the duty to assist the Veteran with regard to obtaining his STRs through its actions.  See also Layno v. Brown, 6 Vet. App. 465, 469 (1994); Garlejo v. Derwinski, 2 Vet. App. 619, 620 (1992).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available but not yet part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007)  Accordingly, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Legal Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that he still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Id.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

In order to prevail on a claim for service connection, there must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods.  Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are diseases that are presumptively service connected in radiation-exposed veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d). Second, service connection can be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must not only determine whether a veteran had a disability recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether the disability was otherwise the result of active service.  In other words, the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation.  

A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan, or Nagasaki, Japan, by United States Forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such interment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupation forces in Hiroshima or Nagasaki during the period from August 6, 1945, through July 1, 1946.  38 C.F.R. § 3.309(d)(3) (2011).  

Diseases presumptively service connected for radiation-exposed veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d)(2) are: Leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the esophagus, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gallbladder, primary liver cancer (except cirrhosis or hepatitis B as indicated), cancer of the salivary glands, cancer of the urinary tract; bronchiolo-alveolar carcinoma; cancer of the bone; cancer of the brain; cancer of the colon; cancer of the lung; and cancer of the ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).  

If a claimant does not qualify as a "radiation-exposed veteran" under 38 C.F.R. § 3.303(d)(3) and/or does not suffer from one of the presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), the veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if the veteran suffers from a radiogenic disease and claims exposure to ionizing radiation in service.  Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease that may be induced by ionizing radiation and shall include the following: (i) All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) thyroid cancer; (iii) breast cancer; (iv) lung cancer; (v) bone cancer; (vi) liver cancer; (vii) skin cancer; (viii) esophageal cancer; (ix) stomach cancer; (x) colon cancer; (xi) pancreatic cancer; (xii) kidney cancer; (xiii) urinary bladder cancer; (xiv) salivary gland cancer; (xv) multiple myeloma; (xvi) posterior subcapsular cataracts; (xvii) nonmalignant thyroid nodular disease; (xviii) ovarian cancer; (xix) parathyroid adenoma; (xx) tumors of the brain and central nervous system; (xxi) cancer of the rectum; (xxii) lymphomas other than Hodgkin's disease; (xxiii) prostate cancer; and (xxiv) any other cancer. 38 C.F.R. § 3.311(b)(2).  Section 3.311(b)(5) requires that prostate cancer and skin cancer become manifest five years or more after exposure.  38 C.F.R. § 3.311(b)(2).  

Factual Background

As noted above, the NPRC has verified that most of the Veteran's STRs were destroyed by fire at that facility and are unavailable for review.  Where service medical records are absent or missing, there is a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision.  The case law does not, however, lower the legal standard for proving a claim for service connection.  Russo v. Brown, 9 Vet. App. 46 (1996).  

In this case, the service records showed that the Veteran served as a supply clerk in Yokohama, Japan from November 6, 1945 to September 2, 1946 as part of the occupation forces in the Asiatic-Pacific theater.  Although official confirmation of the Veteran's transit to Japan is not possible due to the fire-related loss of his service records, the Veteran reported that he sailed on the USS General S. D. Sturgis, and asserted that the ship mistakenly stopped in Nagasaki on the way to Yokohama.  A review of Naval History and Heritage Command (NHHC) records confirm that the troop transport ship, USS Sturgis anchored in Nagasaki Bay on the morning of November 2, 1945, and departed the following evening in-route to Nagoya and Yokohoma, before disembarking for the United States on November 19, 1945.  Thus, it may be accepted the Veteran could see portions of Nagasaki from the deck of this ship.  

The evidence showed that the Veteran was diagnosed with prostate cancer, confirmed by biopsy in October 1998, and underwent total prostatectomy in December 1998.  The Veteran did not required any additional treatment, such as, hormone, radiation or chemotherapy, and has not had any recurrence or systemic symptoms since the prostatectomy.  (See February 2011 VA prostate examination report).  

In a Memorandum to the Director, Compensation and Pension (C&P) Services in January 2011, the Defense Threat Reduction Agency (DTRA) reported that the Veteran's revised total external gamma dose estimate from ionizing radiation exposure was 0.005 rem, and the upper bound total external gamma dose estimate was 0.015 rem.  The internal committed alpha dose estimate to the testes/prostate was 0.001 rem, and the upper bound committed alpha dose estimate was 0.005 rem.  The internal committed beta plus gamma dose estimate to the testes/prostate was 0.000 rem, and the upper bound committed beta plus gamma dose estimate was 0.003 rem.  

Parenthetically it should be noted that the dose reconstruction estimates were based on the worst case assumptions of exposure, and that none of the U.S. troops serving in the occupation of Japan received a dose from neutron radiation.  Based on the dose estimates from DTRA, the RO requested that the Under Secretary of Health provide an opinion as to whether it was likely, unlikely, or at least as likely as not, that the Veteran's prostate cancer was the result of his exposure to ionizing radiation in service.  

In a February 2012 Memorandum, the Co-Director, Environmental Health Program noted that the interactive Radioepidemiological Program (IREP) of the National Institute for Occupational Safety and Health (NIOSH) was utilized to estimate the likelihood that exposure to ionizing radiation was responsible for the Veteran's prostate cancer.  To give the Veteran the maximum benefit of the doubt, the radiation doses were regarded as a single dose occurring in 1945, when the Veteran was 18 years old.  The computer software calculated 99-percentile values for the probably of causation of 0.03 percent.  Based on the above findings, the Co-Director opined that it was unlikely that the Veteran's prostate cancer could be attributed to exposure to ionizing radiation during service.  

A letter from the Director of VA's C&P Service, dated in February 2012, included a synopsis of the Veteran's history as described above.  After reviewing the evidence in its entirety, the Director opined that there was no reasonable possibility that the Veteran's prostate cancer was the result of his exposure to ionizing radiation in service.  

The evidentiary record also includes a letter from a private physician, dated in July 2005, who opined that it was at least as likely as not that the Veteran's prostate cancer could be related to service.  

Analysis

As noted above, service connection for a disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods: (1) presumptive service connection under 38 C.F.R. § 3.309(d); (2) service connection of a "radiogenic disease" under 38 C.F.R. § 3.311; and (3) service connection may be granted under 38 C.F.R. § 3.303(d) and Combee when it is established that the disease diagnosed after discharge is the result of exposure to ionizing radiation during active service.  The Board will address each of these avenues in turn.  

By virtue of having anchored in the harbor at Nagasaki in November 1945, the Veteran satisfies the criteria for a "radiation-exposed Veteran."  However, that status is not sufficient, by itself, to warrant presumptive service connection under the provisions of 38 C.F.R. § 3.309.  Rather, in order to warrant such a presumption, the Veteran must be diagnosed with one of the presumptive diseases specifically listed under 38 C.F.R. § 3.309(d)(2).  In this case, however, prostate cancer is not specified as disability presumed to be related to exposure to radiation pursuant to 38 C.F.R. § 3.309.  Accordingly, service connection for prostate cannot be granted on a presumptive basis.  

Having determined that presumptive service connection is not warranted, the Board will now turn to the direct question of whether the Veteran's prostate cancer developed as a result of his exposure to ionizing radiation in service.  

The provisions of 38 C.F.R. § 3.311 provide for development of claims based on a contention of radiation exposure during active service and post-service development of a radiogenic disease.  The provisions do not give rise to a presumption of service connection, but rather establish a procedure for handling claims brought by radiation exposed veterans or their survivors.  See Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  Section 3.311 essentially states that, in all claims in which it is established that a radiogenic disease first became manifest after service, and it is contended that the disease resulted from radiation exposure, a dose assessment will be made.  

In this case, the Board finds that the RO has complied with the procedures set forth in 38 C.F.R. § 3.311 for the development of claims for radiogenic diseases.  The RO obtained a dose assessment for the Veteran's total in-service exposure to ionizing radiation, and referred the case to the Under Secretary for Benefits for an opinion as to whether sound scientific medical evidence can support the conclusion that it was at least as likely as not that the Veteran's disease resulted from radiation exposure during service.  See Hilkert v. West, 12 Vet. App. 145, 148-50 (1999); aff'd, 232 F.3d 908 (Fed. Cir. 2000).  

In a February 2012 memorandum, the Co-Director, Environmental Health Program noted that the DTRA estimates showed the Veteran was exposed to a dose of ionizing radiation of 0.005 rem during his roughly 36 hour anchorage in the port of Nagasaki, and concluded that it was unlikely that his prostate cancer was related to exposure to ionizing radiation in service.  An advisory opinion from the Office of Under Secretary for Benefits in March 2006, concurred with the finding of the medical opinion from the Under Secretary for Health.  

Once a claim has been fully developed pursuant to the procedures set forth in 38 C.F.R. § 3.311, as it has been here, it remains the Board's responsibility to evaluate the evidence and determine whether the Veteran's prostate cancer was, in fact, the result of exposure to ionizing radiation.  

Having reviewed the complete record, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's prostate cancer developed as a result of his exposure to ionizing radiation in service.  

The Board is obligated under 38 U.S.C.A. § 7104(d) to analyze the credibility and probative value of all evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide reasons for its rejection of any material evidence favorable to the appellant.  See Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

In this regard, the Board finds the most probative evidence of record to be the February 2012 medical opinion by the VA Under Secretary for Health, who concluded that it was less likely than not that the Veteran's prostate cancer was related to exposure to ionizing radiation in service.  The physician indicated that viewing the evidence in a light most favorable to the Veteran, i.e., that a single, total exposure to 0.005 rem at age 18, there was a 99 percent probability that his cancer was not related to exposure to ionizing radiation.  Based upon the Veteran's actual exposure and medical history, the physician determined that it was unlikely that the Veteran's prostate cancer developed as a result of exposure to ionizing radiation in service.  

The Board finds this opinion to be the most persuasive and probative medical evidence on the subject, as it was based on a thorough review of the record and included a discussion of all relevant facts.  The physician offered a rational and plausible explanation for concluding that the Veteran's prostate cancer was not due to or caused by exposure to ionizing radiation in service.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.).  

Concerning the favorable July 2005 private medical opinion, the Board notes that the physician did not provided any discussion of the Veteran's actual exposure to radiation as documented in his service records, nor did he offer any explanation or analysis for his opinion.  

The Court has held that a medical opinion based on speculation, without supporting clinical data or other rationale does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999); see also, Miler v. West. 11 Vet. App. 345, 348 (1998), (a bare conclusion, even when reached by a health care professional, is not probative without a factual predicate in the record.); Beausoleil v. Brown, 8 Vet. App. 459 (1996) (holding that a general and inconclusive statement about the possibility of a link was not sufficient); and Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (holding that there was a plausible basis for the Board's decision that a disability was not incurred in service where the medical evidence favorable to the appellant's claim did little more than suggest the possibility that the Veteran's illness might have been caused by his wartime radiation exposure).  Under the circumstances, the Board finds that the favorable private opinion is of little probative value and not persuasive.  

Regarding the third avenue of recovery, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a Veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

A review of the evidence does not support the claim of service connection for prostate cancer on a direct basis.  While most of the Veteran's STRs are unavailable and presumably destroyed, his service separation examinations in September 1946 and October 1951, were negative for any genitourinary complaints, such as, nocturia, frequency, difficulty starting or stopping urination, etc., or any other signs or symptoms of prostate cancer, nor has the Veteran offered any argument or probative medical evidence of a definitive association between his prostate cancer and service.  The first evidence of treatment for any prostate symptoms was in October 1998, some 47 years after his discharge from service, and more than five decades after his exposure in 1945.  

While the Veteran is competent to provide evidence of the symptoms he has experienced, he is not a medical professional competent to offer an opinion as to the nature or etiology of his prostate cancer.  Savage v. Gober, 10 Vet. App. 488, 495; Bostain v. West, 11 Vet. App. 124, 127 (1998) (lay testimony is not competent to establish, and therefore not probative of, a medical nexus).  

Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  In this case, the issue does not involve a simple diagnosis and the Veteran is not competent to provide more than simple medical observations.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In this regard, the only comprehensive medical evidence which clearly addresses whether a causal link exists between the Veteran's cancer and his military service, including his in-service exposure to ionizing radiation, has been negative.  

In view of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  






ORDER

Service connection for prostate cancer is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


